DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/2022 has been entered.

Disposition of Claims
With the applicants submission dated 10/17/2022, the status of the claims are: claims 1-9, 11-25, and 27-30, are pending; claims 10 and 26 have been cancelled; and claims 1, 13, 17, and 29, have been amended.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 6, 9-13, 17-19, 22, 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2021/0153162 A1) in view of Xiong et al. (US 2020/0146107 A1) .
Regarding claims 1 and 17, Chen discloses:
an apparatus of a base station for wireless communication, comprising:
a memory, and 
at least one processor operatively coupled to the memory, the memory and the at least one processor configured to perform a method of wireless communciation by a base station, comprising:
configuring a tracking reference signal (TRS) (par.[0006] discloses a tracking reference signal (TRS) which is quasi co-located (QCled) with a paging occasion (PO) in a wireless communications network comprising a base station which is configured to communicate with a user equipment) with respect to a paging occasion (par.[0046 - 0048] discloses a Tracking Reference Signal (TRS) which discloses transmitting a tracking reference signal in the paging occasion such that the UE may tune/re-tune or synchronize it receiver for reception of paging before the P-RNTI arrives for the UE) for an idle mode user equipment (UE) or an inactive mode UE (par.[0046] discloses the RRC states IDLE and INACTIVE. The office notes that paging is used to communicate with devices in IDLE or INACTIVE.); and
transmitting the TRS during a paging cycle correspond to the paging occasion, in accordance with the configuring (par.[0048] “In order to obtain reliable paging detection, the UE performs timing/frequency tracking to regain timing/frequency synchronization. For example, based on some reference signals (e.g., SSBlocks, tracking reference signals”).
While Chen teaches the transmission of tracking reference signal and the transmission of paging-DCI which is quasi co-located with the tracking reference signal, it does not explicitly disclose:
the transmitting of the TRS occurring in response to a physical downlink shared channel (PDSCH) being transmitted and the transmitting not occurring when the PDSCH is not transmitted.
Although the disclosure of Chen do not explicitly disclose these features, it is well-known that the Tracking Reference Signal (TRS) is an on-demand reference signal.
For example, the disclosure of Xiong discloses:
the transmitting of the TRS (par.[0027] describes the CRS for LTE, and the use of TRS for New Radio (NR), wherein the NR TRS comprises different content for different functions.) occurring in response to a physical downlink shared channel (PDSCH) being transmitted and the transmitting not occurring when the PDSCH is not transmitted (par.[0027] describes an “on-demand” reference signal, wherein the TRS is transmitted “on-demand” instead of being presented periodically in each downlink slot, and further transmitted over different bandwidths. The ability of the TRS to be transmitted “on-demand” and over different bandwidths, allows for the variability in the configuration of the TRS during downlink transmission. The disclosure further recites, in part, “Moreover, instead of transmitted periodically in each downlink slot, a TRS may be transmitted by a gNB in response to a request/demand from a UE. A UE may transmit a physical random access channel (PRACH) to trigger the “on demand” transmissions of a TRS by a gNB. Alternatively, a gNB may start to transmit a TRS when downlink data, e.g., paging message data, may arrive in the medium access control (MAC) layer data buffer.” As described in par.[0027] the gNB may transmit the tracking reference signal when  there is downlink data (e.g. paging message data) that needs to be transmitted from the network to the UE. The on-demand nature of the TRS would indicate that when no downlink data or paging is necessary, then the TRS would not be sent, as the tracking reference signal is requested/demanded in response to RACH or downlink data or paging.).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to combine the TRS techniques as discussed in Chen for pairing the TRS with paging with the technique for an on-demand TRS as discussed in Xiong. The motivation/suggestion would have been because transmitting the Tracking Reference Signal (TRS) in NR in a periodic, static, cell-specific, and load agnostic manner over a wide bandwidth may not be efficient for NR, thus a need for an highly modifiable, aperiodic on-demand reference signal to reduce the processing load at the User Equipment (UE) (Xiong: par.[0027]). 

Regarding claims 2 and 18,  Chen discloses:
further configuring the TRS to be time division multiplexed with a physical downlink shared channel (PDSCH) during the paging cycle, the PDSCH corresponding to the paging occasion (par.[0043] which recites, in part, “In some examples, the paging message is carried in an L1/L2 downlink data channel, such as a physical downlink shared channel (PDSCH).” Fig.21 discloses that the TRS is TDM and FDM multiplexed with the RE’s for paging occasions).

Regarding claims 3 and 19, Chen discloses:
further comprising configuring the TRS to be at least partially frequency division multiplexed with a physical downlink shared channel (PDSCH) during the paging cycle, the PDSCH corresponding to the paging occasion (par.[0043] which recites, in part, “In some examples, the paging message is carried in an L1/L2 downlink data channel, such as a physical downlink shared channel (PDSCH).” Fig.21 discloses that the TRS is TDM and FDM multiplexed with the RE’s for paging occasions).

Regarding claim 6 and 22, Chen discloses:
scheduling a physical downlink shared channel (PDSCH) at least one slot after a slot where associated downlink control information (DCI) for paging indication is transmitted (par.[0043] discloses paging is carried in PDSCH, and paging DCI in PDCCH. The office notes that traditionally DCI indicates PDCCH in slot or next slot of a subframe as the control channel generally precedes the shared channel where information indicated in control channel is located).

Regarding claims 9 and 25, Chen discloses:
the TRS instructs the UE to later monitor for the paging occasion (fig.10 par.[0074, 0078] discloses that the TRS instead of the SSBlock is used for indicating monitoring paging in a paging occasion).

Regarding claims 10 and 26, Chen discloses
 transmitting the TRS when a physical downlink shared channel (PDSCH) is transmitted (fig.21 discloses that the Page and TRS overlap, see e.g. par.[0043] which recites, in part, “In some examples, the paging message is carried in an L1/L2 downlink data channel, such as a physical downlink shared channel (PDSCH)).

Regarding claims 11 and 27, Chen discloses:
aligning the paging occasion with a slot for paging downlink control information (P-DCI) monitoring (claim 18, which recites, in part, “wherein the first sequence of paging occasions (POs) includes a PO that includes a paging downlink control information (DCI) for scheduling a paging message, or a paging indication indicating a presence or absence of a paging message.” That is, the paging occasion includes monitoring of a P-DCI).

Regarding claims 12, 16, and 28, Chen discloses:
aligning the paging occasion with a slot where a physical downlink shared channel (PDSCH) could potentially arrive (paging occurs during paging occasions, and the disclosure of Chen teaches that the paging can be carried on the PDSCH as discussed in par.[0043]).

Regarding claim 15, Chen discloses:
monitoring for paging downlink control information (P-DCI) at a slot assigned for a paging occasion (claim 18, which recites, in part, “wherein the first sequence of paging occasions (POs) includes a PO that includes a paging downlink control information (DCI) for scheduling a paging message, or a paging indication indicating a presence or absence of a paging message.” That is, the paging occasion includes monitoring of a P-DCI).

Regarding claims 13 and 29, Chen discloses:
An apparatus of a user equipment (UE) for wireless communication, comprising:
A memory, and 
At least one processor operatively coupled to the memory, the memory and the at least one processor performing a method configured to monitor for a tracking reference signal (TRS) (par.[0046 - 0048] discloses a Tracking Reference Signal (TRS) which discloses transmitting a tracking reference signal in the paging occasion such that the UE may tune/re-tune or synchronize it receiver for reception of paging before the P-RNTI arrives for the UE) during a period when a physical downlink shared channel (PDSCH) is received (par.[0043] which recites, in part, “In some examples, the paging message is carried in an L1/L2 downlink data channel, such as a physical downlink shared channel (PDSCH). And par.[0048] which recites, in part, “In order to obtain reliable paging detection, the UE 110 performs timing/frequency tracking to regain timing/frequency synchronization. For example, based on some reference signals (e.g., SS blocks, tracking reference signals (TRS)) known to the UE 110 and received from the BS 120, the UE 110 may estimate a timing/frequency mismatch (e.g., CFO, SCO), and accordingly adjust related circuits to compensate the estimated timing/frequency mismatch.”)
While Chen teaches the transmission of tracking reference signal and the transmission of paging-DCI which is quasi co-located with the tracking reference signal, it does not explicitly disclose:
the TRS not arriving when the PDSCH is not received.
Although the disclosure of Chen do not explicitly disclose these features, it is well-known that the Tracking Reference Signal (TRS) is an on-demand reference signal.
For example, the disclosure of Xiong discloses:
the TRS not arriving when the PDSCH is not received (par.[0027] describes an “on-demand” reference signal, wherein the TRS is transmitted “on-demand” instead of being presented periodically in each downlink slot, and further transmitted over different bandwidths. The ability of the TRS to be transmitted “on-demand” and over different bandwidths, allows for the variability in the configuration of the TRS during downlink transmission. The disclosure further recites, in part, “Moreover, instead of transmitted periodically in each downlink slot, a TRS may be transmitted by a gNB in response to a request/demand from a UE. A UE may transmit a physical random access channel (PRACH) to trigger the “on demand” transmissions of a TRS by a gNB. Alternatively, a gNB may start to transmit a TRS when downlink data, e.g., paging message data, may arrive in the medium access control (MAC) layer data buffer.” As described in par.[0027] the gNB may transmit the tracking reference signal when  there is downlink data (e.g. paging message data) that needs to be transmitted from the network to the UE. The on-demand nature of the TRS would indicate that when no downlink data or paging is necessary, then the TRS would not be sent, as the tracking reference signal is requested/demanded in response to RACH or downlink data or paging.).
It would have therefore been obvious to one of ordinary skill in the art at the time of the filing of the instant application to combine the TRS techniques as discussed in Chen for pairing the TRS with paging with the technique for an on-demand TRS as discussed in Xiong. The motivation/suggestion would have been because transmitting the Tracking Reference Signal (TRS) in NR in a periodic, static, cell-specific, and load agnostic manner over a wide bandwidth may not be efficient for NR, thus a need for an highly modifiable, aperiodic on-demand reference signal to reduce the processing load at the User Equipment (UE) (Xiong: par.[0027]).

Regarding claims 30, Chen discloses: 
Wherein the TRS and PDSCH overlap in time (as discussed above the paging can be carried on the PDSCH, and the TRS is carried in concert with the paging, thus the PDSCH is occurring during the transmission of the PDSCH).


Claims 4 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Xiong as applied above, in view of Wu et al. (US 2020/0229092 A1).
Regarding claims 4 and 20, Chen and Maleki discloses paging occasions aligned with paging and tracking reference signals, the disclosure of Chen does not disclose:
partitioning a group of UEs belonging to the paging occasion into a plurality of groups.
In an analogous art, Wu discloses:
partitioning a group of UEs belonging to the paging occasion into a plurality of groups (par.[0138] which recites, in part, “For example, the system divides the UEs corresponding to the same PO into two groups, one of which has a short gap capability, that is, it can switch from the sleep mode to the PO monitoring mode in a short time, and another group of UEs has a long gap capability, that is, it may require a long time to switch from the sleep mode to the PO monitoring mode.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Chen and Maleki for transmitting the TRS in advance of the Paging, with the groups of terminals that are configured to monitor paging as discussed in Wu. The motivation/suggestion would have been to reduce the signalling overhead for plurality of station to respond to a PO, such that terminals with similar capability can reliably detect paging during the paging occasion.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Maleki, and Wu, as applied to claim 4 above, and further in view of Reial et al. (WO 2021/162623 A1).
Regarding claim 5, Wu discloses the method of claim 4, but does not disclose:
comprising configuring a different TRS for each of the plurality of groups.
In an analogous art, Reial discloses:
configuring a different TRS for each of the plurality of groups (abstract: discloses that the WUS can be a PDCCH or TRS, and pg.36 lines 17-21 discloses that different groups use different WUS/TRS).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Chen, Maleki, and Wu for wake-up signaling and synchronization, with the methods as discussed in Reial, such that each group of UE receive different TRS/Wake-Up signaling. The motivation/suggestion would have been to wake up a particular group of UEs with certain physical characteristics without waking each and every UE, and reducing signaling overhead. 

Claim 7-8 and 23-24, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen and Xiong as applied to claim 1 above in view of Reial as applied to claim 5.
Regarding claim 7 and 23, Chen and Maleki, generally discloses transmitting a TRS in the downlink during a Paging Occasion, however, the disclosure of Chen is silent with regard to Wake-Up Signaling (WUS). However, the use of WUS was well-known in 802.11 and cellular networks at the time of the filing of the instant application for example: 
Reial discloses:
 transmitting a wake-up signal within a physical downlink control channel (PDCCH), the wake-up signal instructing the UE to later monitor for the paging occasion (pg.1 lines 31-34 discloses receiving a WUS prior to the reception of the paging, such that the UE will know before attempting to receive the PDCCH that PDCCH intended for the UE is present).
	It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the TRS signaling as discussed in Chen, with the wake-up signalling as discussed in Reial. The motivation/suggestion would have been that wake-up signaling allows the UE to synchronize to the network and detect whether the next page is intended for said UE allowing the UE to reduce battery consumption by transitioning back to the idle or inactive mode if the PDCCH is not intended for the UE. 

Regarding claims 8 and 24, Reial discloses:
in which the wake-up signal aligns with the TRS (fig.14 which teaches the transmission of the WUS and SSB or TRS as discussed in the specification wherein the FR operations are performed on SSB or reference signal such as CSI-RS, SSB, or TRS).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Murray et al. (US 2020/0404617 A1) “Apparatuses for Transmission of Paging Blocks in Swept Downlink Beams”
	Cox et al. (WO 2018/175760 A1) “Wake-Up Signal for Machine Type Communication and Narrowband-Internet-of-Things Devices”
	Miao et al. (WO 2019/046005 A1) “Apparatuses, Methods and Computer Programs for a Base Station Transceiver, A User Equipment, and an Identity of a Mobile Communications System”
	Li et al. (US 2020/0287678 A1) “Time and Frequency Tracking Reference Signal in New Radio” (par.[0144] describes the UE requesting RMSI, and the base station transmitting in dependence on the transmission of the RMSI the TRS such that the UE will be able to decode the RMSI, par.[0150 – 0151]).
	Yang et al. (US 2021/0195517 A1) “Power-Saving State Switching Method, Terminal, and Base Station”
	Jiang et al. (US 2021/0212101 A1) “Methods, Apparatus, and Systems for Improving Scheduling Flexibility in a Wireless Communication”
                                                                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411